Citation Nr: 1446388	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-47 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1976 to August 1992 and from March 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2011, the Board remanded this claim for further development.  

The Veteran testified at a January 2011 video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  


FINDING OF FACT

The Veteran does not have a right ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

Entitlement to service connection for a right ear hearing loss disability is not warranted.  38 U.S.C.A. § 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided adequate notice with respect to his claim in a December 2008 letter, prior to the April 2009 rating decision on appeal.  As such, VA has satisfied its duty to notify with respect to the Veteran's claim.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records and VA treatment records were associated with the Veteran's claims file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  In relation to the Veteran's claim, the Veteran was provided with VA examinations in January 2009 and April 2011.  The Board finds these examination reports to be thorough, complete and a sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's claim was previously remanded by the Board in March 2011.  The Board finds that there has been substantial compliance with the March 2011 remand directives.  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, asked questions to clarify the Veteran's contentions and asked the Veteran about any potential private medical treatment.  The Veteran or his representative have not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013), nor has any prejudice been identified in the conduct of the hearing.

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

III.  Analysis

The Veteran seeks entitlement to service connection for a right ear hearing loss disability.  In a December 2008 exam request, the RO conceded exposure to acoustic trauma in service based on the Veteran's duties as a diesel mechanic and also conceded exposure to hazardous levels of noise based on the Veteran's combat service.  

The Veteran was afforded a VA audio examination in January 2009.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
15

The speech recognition score for the right ear was 96 percent.  The examiner provided a diagnosis of "[b]ilateral sensorineural hearing loss, hearing loss in the right ear is not of sufficient degree to be considered a disabling condition."  

The Veteran was afforded a VA audio examination in April 2011.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
25

The speech recognition score for the right ear was 98 percent.  The examiner provided a diagnosis for the right ear of "mild high frequency sensorineural hearing loss, non-disabling per VA guidelines."  

Based on review of the evidence, the Board concludes that entitlement to service connection for a right ear hearing loss disability is not warranted.  The only audiometric test results during the appeal period of record are from the January 2009 and April 2011 VA examination reports and, as outlined above, these examination report do not show that the Veteran has auditory thresholds of 40 decibels or greater, or 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or a speech recognition score less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The competent evidence of record does not show a current diagnosis of a right ear hearing loss disability for VA compensation purposes and without this, the Veteran's claim cannot succeed.

Additionally, the Board has considered the Veteran's lay statements.  The Veteran is competent to testify that he has decreased hearing acuity, and the Board finds the Veteran's statements in this regard to be credible.  The Veteran, however, is not competent to provide a diagnosis of a right ear hearing loss disability for VA compensation purposes, as this is a complex medical question that must be based on audiometric testing as described above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges that the Veteran has been granted entitlement to service connection for tinnitus and a left ear hearing loss disability and that the January 2009 VA examiner indicated that both conditions were at least as likely as not caused by or a result of military noise exposure.  However, the Veteran does not have the level of right ear hearing impairment required under VA regulations for entitlement to service connection.  This decision, however, does not preclude the Veteran from potentially being entitled to service connection for a right ear hearing loss disability in the future should the degree of hearing loss worsen to meet the hearing acuity required by the applicable regulations.  At that time, the Veteran may file to reopen his claim for entitlement to service connection for a right ear hearing loss disability.

In conclusion, the Board finds that without a current diagnosis, for VA compensation purposes, of a right ear hearing loss disability, the criteria for entitlement to service connection for a right ear hearing loss disability have not been met and the Veteran's claim must be denied.  38 U.S.C.A. § 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.  



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


